DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 7/25/2022 with respect to amended claims have been fully considered but they are not persuasive because the reference still teaches the new claims limitations in different locations as explained in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 27-34 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 1, 27, and 31, the term “the identification” lacks sufficient antecedent basis in the claim. It is suggested the phrase be amended to “

For claims 1-2, 27-28, and 31-32, the term “the amount of changes” lacks sufficient antecedent basis in the claim. It is suggested that the first instance be amended to “an amount of changes”

Dependent claims inherit rejections.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 27-28, 30-32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gugick (US 8,260,750 B1).
For claim 1, Gugick teaches a computer-implemented method (CIM) comprising: receiving historical data relating to operation of a target application (see abstract, column 6 lines 7-13, and other locations: every stored item as a backup happened in the past and thus is historical); analyzing, by machine logic, the historical data to determine that a relevant column in a database is frequently revised when the target application is used by an end user (see locations pointed to above and column 7 lines 32-37, the number of data change events is monitored; view this number as said frequently revised; also machine logic is an aspect of CIM; see column 1 lines 55-56: A DBMS, by definition, is a software that interacts with end users); responsive to the identification of the relevant column, gathering, by an intelligent backup engine, change tracking information for the relevant column from a set of source(s) including at least: a backup source application (see figure 1, column 6 lines 2-16, and other locations; view backup agent 120 including escalation agent 122 as said backup engine; view monitoring for changes as said gathering change tracking; view application associated with database as said backup source application); determining that the amount of changes to the relevant column have exceeded a predetermined threshold value; and responsive to the determination that the amount of changes have exceeded the threshold value, automatically triggering a backup of the relevant column (see figure 2, column 6 line 35, abstract, and other locations).

For claim 2, Gugick teaches the limitations of claim 1 for the reasons above and further teaches subsequent to the triggering of the backup of the relevant column, receiving recent additional historical data relating to operation of the target application; analyzing, by machine logic, the recent additional historical data to determine that an additional relevant column in the database is frequently revised when the target application is used by end users; determining that the amount of changes to the additional relevant column have exceeded an additional predetermined threshold value; and responsive to the determination that the amount of changes in the additional relevant column have exceeded the additional predetermined threshold value, automatically triggering a backup of the additional relevant column (theses limitations are essentially a repetition of the process outlined in claim 1 with the exception of providing an additional/second threshold; Gugick is thus applied a second time or describes a continuously repeating process; also column 9 lines 59-61, column 8 line 15, and other locations: more than one threshold is provided).

For claim 4, Gugick teaches the limitations of claim 1 for the reasons above and further teaches wherein the set of sources further includes a block level data handling system (see column 6 lines 11-12 and other locations).

For claims 27-28 and 30, the claims recite essentially similar limitations as claims 1-2 and 4 respectively. Claims 27-28 and 30 are a computer program product. 

For claims 31-32 and 34, the claims recite essentially similar limitations as claims 1-2 and 4 respectively. Claims 31-32 and 34 are a computer system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gugick (US 8,260,750 B1), in view of Ashokkumar (US 2020/0042400 A1).
For claim 3, 
Gugick teaches the limitations of claim 1 for the reasons above. 
Gugick does not explicitly teach “wherein the set of sources further includes a middleware layer including an operating system and a hypervisor running on the operating system”.
However, Ashokkumar teaches wherein the set of sources further includes a middleware layer including an operating system and a hypervisor running on the operating system (see figure 6, paragraphs 19-20, and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gugick to include “wherein the set of sources … operating system”, as taught by Ashokkumar, because each one of Gugick and Ashokkumar teach change threshold triggering backup therefore they are analogous arts and because backed up databases are often implemented in clouds, which contain said claimed components (see figure 6, paragraphs 12, and 95, and other locations).

For claims 29 and 33, 
the claims recite essentially similar limitations as claim 3. Claims 29 and 33 are a computer program product and computer system respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “database” page introduction section provides definition for DBMS which includes relation to end user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114